 

Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (this “Agreement”) is made and entered into as of the 1st day of
March, 2020, by and between WillScot Corporation, a Delaware Corporation
(“Parent”) and Kelly Williams (the “Employee”). The Parent and the Employee are
hereinafter collectively referred to as the “Parties”.

 

RECITALS

 

WHEREAS, the Employee previously entered into that certain Fourth Amended and
Restated Employment Agreement, dated as of May 8, 2019 (the “Employment
Agreement”), with Mobile Mini, Inc., a Delaware corporation (the “Company”), and
the Employee currently serves as Chief Executive Officer of the Company;

 

WHEREAS, the Company has entered into an Agreement and Plan of Merger with
Parent, dated as of March 1, 2020, pursuant to which the Company will merge with
and into Parent (the “Merger Agreement”), and effective as of and contingent
upon the consummation of the transactions contemplated in the Merger Agreement
(the “Merger”), the Employee hereby agrees to become the President and Chief
Operating Officer of Parent pursuant to the terms and conditions set forth
herein; and

 

WHEREAS, Parent values the Employee’s contributions to the Company and considers
his continued service and dedication essential to their business and the Parties
desire to enter into this Agreement to encourage the Employee to remain employed
following the Merger, and in light of the Employee’s new position following the
Merger, on the terms and conditions set forth herein effective as of and
contingent upon the Merger.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the Parties hereby represent, covenant and agree as follows:

 

AGREEMENT

 

1.                   Employment. The Employee hereby agrees to be employed by
Parent, and the Parent hereby agrees to employ the Employee, upon the terms and
conditions set forth herein as of the Effective Time (as defined in the Merger
Agreement) and, as of the Effective Time, the Employment Agreement shall
terminate and no longer be of any force or effect. For the avoidance of doubt,
prior to the date of the Merger, the Employment Agreement shall remain in full
force and effect and continue to govern the rights and obligations of the
Employee and the Company. If the Merger is not consummated, this Agreement shall
be null and void and the Employment Agreement shall remain in full force and
effect and govern the rights and obligations of the Employee and the Company.

 

2.                   Term. This Agreement shall be effective for a term
commencing on the date of the Merger and, subject to termination under Section
5, expiring on the day that is 24 months from the date of the Merger (the
“Employment Period”). Notwithstanding the previous sentence, this Agreement, the
Employment Period and the employment of the Employee hereunder shall be
automatically extended for successive one year periods upon the terms and
conditions set forth herein, with the first such automatic extension occurring
on the last day of the Employment Period, and on each anniversary thereof,
unless either party to this Agreement gives the other party written notice (in
accordance with Section 14) within the ninety (90) day period prior to the last
day of the Employment Period (or the relevant anniversary thereof, as
applicable) of such party’s intention that the Employment Period shall expire at
the close of business on the last day of the then current Employment Period,
whereupon, unless earlier terminated in accordance with the provisions of this
Agreement, the Employment Period shall expire and this Agreement shall cease to
have any further force or effect in respect of any period thereafter. For
purposes of this Agreement, any reference to the “term” of this Agreement shall
include the original term and any extension thereof.

 



 

 

 

3.                    Duties of the Employee.

 

(a)                The Employee shall serve as President and Chief Operating
Officer and the Employee agrees to perform such duties and responsibilities
customarily associated with the position, including without limitation the
duties and responsibilities as may be assigned from time to time by the Chief
Executive Officer of Parent. For the avoidance of doubt, prior to the date of
the Merger, the Employment Agreement shall remain in full force and effect and
continue to govern the rights and obligations of the Employee and the Company;
provided that the Employee acknowledges that the changes in the terms and
conditions of his employment in connection with the Merger described in this
Agreement shall not give rise to Good Reason (as defined below in Section 5(c)
hereof).

 

(b)                During the Employment Period, the Employee shall devote his
normal working time and attention to the business and affairs of Parent, and,
subject to the terms of this Section 3(b) with respect to service on the board
of directors of other entities, will not render services to any other business
without the prior written approval of the Chief Executive Officer of Parent.
During his employment hereunder, the Employee shall not, directly or indirectly,
engage or participate in any business that is competitive in any manner with the
business of Parent. Subject to obtaining the prior express consent or approval
of the Chief Executive Officer of Parent, the Employee may serve as a member of
the board of directors of other entities (other than the board of directors of a
business that is competitive with the business of Parent), provided that such
service shall not interfere with the Employee’s performance of his duties
hereunder. The Employee shall request the consent or approval of Parent’s Chief
Executive Officer of his intention to serve on the board of directors (or
similar governing body) of any company or other entity prior to commencing such
service.

 

4.                   Compensation. During the term of this Agreement, the
Employee shall be eligible to the following compensation and benefits:

 

(a)                Base Salary and Bonus. During the Employment Period, Parent
agrees to pay the Employee a base salary at the rate of $700,000 per annum or
such larger amount as the Board of Directors of Parent (the “Board”) may from
time to time determine (hereinafter referred to as the “Base Salary”).
Employee’s Base Salary shall be reviewed annually. Such Base Salary shall be
payable in accordance with Parent’s customary practices applicable to its senior
executives. In addition to the Base Salary, Employee shall be eligible for an
incentive bonus subject to the terms and conditions of Parent’s incentive bonus
plan as in effect from time to time for senior management and as the
Compensation Committee of the Board of Directors of Parent (the “Compensation
Committee”) in its discretion may determine (the “Bonus”). Employee’s annual
target Bonus for a fiscal year shall be 100% of Employee’s Base Salary at the
beginning of such year, subject to Parent’s achievement of performance targets.

 

(b)                Participation in Equity-Based Plans. During the Employment
Period, the Employee shall be entitled to participate in all equity-based
employee benefit plans maintained from time to time during the term of this
Agreement (including, without limitation, any such plans as may hereafter
established by Parent) for the purpose of providing compensation and/or benefits
to employees of Parent including, but not limited to, Parent’s 2017 Incentive
Award Plan (or any successor plan or plans) (the “Plan”) and other bonus or
incentive compensation plans. The equity awards shall be subject to change and
approval by the Compensation Committee and the terms of the Plan and the
provisions set forth in any applicable award agreements.

 



 

 

 

(i)                 Annual Award. Employee’s annual 2021 equity grant under the
Plan shall have a target grant value of 250% of Employee’s Base Salary or such
other amount as approved by the Board and based on the terms, conditions and
targets set forth by the Compensation Committee, 60% of which shall be in the
form of performance-based restricted stock units vesting over a three year
period and 40% of which shall be in the form of restricted stock units (“RSUs”)
vesting ratably over a four year period, in each case, subject to the discretion
of the Committee.

 

(ii)               Retention Award. The Employee shall be entitled to receive a
one-time equity grant under the Plan in connection with the Merger with a grant
value of $3,000,000, based on the terms and conditions set forth by the
Compensation Committee, 100% of which shall be in the form of RSUs vesting and
delivered on annual basis ratably over a four year period (the “Retention
Grant”).

 

(c)                Employee Benefits. The Employee shall be entitled to
participate in (including coverage for the Employee’s eligible dependents under
Parent’s medical, dental and similar welfare benefit plans as applicable) all
employee benefit plans, practices and programs maintained by Parent and made
available to employees generally including, without limitation, all retirement,
profit sharing, savings, 401(k), medical, hospitalization, disability, dental,
life or travel accident insurance benefit plans, as well as any plans, practices
and programs maintained generally for senior management including, without
limitation, any deferred compensation, supplemental medical or life insurance
plans. The Employee shall receive an annual car allowance of $7,200, or such
other amount as shall be approved by the Compensation Committee. The Employee’s
participation in such plans, practices and programs shall be on the same basis
and terms as are applicable to senior executives of Parent generally. These
benefits are subject to change from time to time and any benefit may be added,
deleted or modified by Parent in its sole discretion.

 

(d)                Other Benefits. Parent shall pay or reimburse the Employee
for reasonable and necessary expenses incurred by the Employee in connection
with his duties on behalf of Parent in accordance with the general policies of
Parent.

 

(e)                Vacation and Sick Leave. Parent shall be entitled to annual
vacation in the greater of four weeks or in accordance with the policies as
periodically established by Parent for other senior executives of Parent. The
Employee is also entitled to sick leave (without loss of pay) in accordance with
Parent’s policies as in effect from time to time.

 

5.                   Termination. In addition to the expiration of the term of
this Agreement pursuant to Section 2, the Employee’s employment hereunder may be
terminated under the following circumstances:

 

(a)                Disability. Parent may terminate the Employee’s employment
upon 30 days written notice after having established the Employee’s Disability;
provided that Parent exercises reasonable efforts to accommodate such disability
in accordance with the Americans with Disabilities Act. For purposes of this
Agreement, “Disability” means a physical or mental infirmity which impairs the
Employee’s ability to perform substantially his duties for a period of ninety
(90) consecutive days. A determination of Disability shall be made by a
physician satisfactory to both the Employee and Parent, which physician’s
determination as to Disability shall be made within ten (10) days of the request
therefor and shall be binding on all parties; provided, however, that if the
Employee and Parent do not agree on a physician, the Employee and Parent shall
each select a physician and these two together shall select a third physician,
which third physician’s determination as to Disability shall be binding on all
parties. The Employee shall be entitled to the compensation and benefits
provided for under this Agreement for any period during the term of this
Agreement and prior to termination in accordance herewith relating to Employee’s
Disability. Notwithstanding anything contained in this Agreement to the
contrary, until the Termination Date specified in a Notice of Termination (as
each term is hereinafter defined) relating to the Employee’s Disability, the
Employee shall be entitled to return to his position with Parent as set forth in
this Agreement in which event no Disability of the Employee will be deemed to
have occurred.

 



 

 

 

(b)                Cause. Parent may terminate the Employee’s employment by
written notice for “Cause.” Parent shall be deemed to have terminated the
Employee’s employment for “Cause” in the event that the Employee’s employment is
terminated for any of the following reasons: (i) the commission of an act of
fraud or intentional misrepresentation or an act of embezzlement,
misappropriation or conversion of assets or opportunities of Parent; (ii)
material dishonesty or willful misconduct in the performance of duties; (iii)
willful violation of any law, rule or regulation in connection with the
performance of duties (other than traffic violations or similar offenses);
provided, that no act or failure to act shall be considered willful unless done
or omitted to be done in bad faith and without reasonable belief that the action
or omission was in the best interests of Parent; or (iv) any material breach by
the Employee of any provision of this Agreement (after notice from Parent and 30
days to cure such breach and such breach is not cured). Notwithstanding anything
contained in this Agreement to the contrary, no failure to perform by the
Employee after the Notice of Termination is given by Parent shall constitute
Cause for purposes of this Agreement.

 

(c)                Good Reason. The Employee may terminate his employment for
“Good Reason”, provided that he gives Parent notice of such Good Reason within a
reasonable period (but, except as provided below, in no event more than 90 days)
after he has knowledge of the events giving rise to the Good Reason. For
purposes of this Agreement, “Good Reason” shall mean, without the Employee’s
consent:

 

(i)                the assignment to Employee of material duties that are
materially inconsistent with Employee’s title and responsibilities as
contemplated by Section 3(a) of this Agreement;

 

(ii)               a reduction in Employee’s Retention Grant or Base Salary
(provided, that an “across the board” reduction in base salary and/or bonus
opportunities (for the sake of clarity, this proviso shall not apply to the
Retention Grant) affecting all of the senior executive employees of Parent on a
substantially similar basis shall not constitute “Good Reason”);

 

(iii)               any material breach by Parent of any provision of this
Agreement;

 

(iv)              any purported termination of the Employee’s employment for
Cause by Parent which does not comply with the terms of Section 5 of this
Agreement;

 

(v)               the failure of Parent to obtain an agreement, satisfactory to
the Employee, from any successor or assign of Parent to assume and agree to
perform this Agreement, as contemplated in Section 10 hereof;

 

(vi)               a relocation of the Employee’s primary place of employment to
a location more than 50 miles from the Parent’s executive headquarters in
Phoenix, AZ;

 

(vii)            the failure of the Board to appoint the Employee Chief
Executive Officer of Parent within the 24-month period following the Merger on
terms no less favorable than those applicable to the Chief Executive Officer of
Parent on the last day of such period or the cessation of Brad Soultz as Chief
Executive Office of Parent and subsequent failure of the Board to appoint the
Employee as his successor at any point during this period on terms no less
favorable than those applicable to Brad Soultz on the date of his cessation as
the Chief Executive Officer of Parent.

 



 

 

 

The Employee’s right to terminate his employment pursuant this Section 5(c)
shall not be affected by his incapacity due to physical or mental illness if
such incapacity occurs after the event or condition giving rise to the
Employee’s right to terminate his employment pursuant to this Section 5(c).

 

Notwithstanding anything to the contrary stated above in this Section 5(c) or
elsewhere in this Agreement, the Employee will only be treated as having Good
Reason to terminate his employment pursuant to clauses (i) – (v) if the Employee
has given Parent notice and a period of at least thirty (30) days during which
it can remedy any of such conditions and, during such period, Parent fails to
remedy such condition.

 

(d)                Voluntary Termination. The Employee may voluntarily terminate
his employment hereunder at any time upon ninety (90) day prior notice to
Parent.

 

(e)                Termination by Parent Without Cause. Parent may terminate the
Employee’s employment hereunder for any reason by a notice to the Employee.

 

(f)                 Change in Control; Accelerated Vesting of Equity-Based
Awards. In certain circumstances, termination may occur following a Change in
Control (as contemplated in Section 6 hereof). For purposes of this Agreement, a
“Change in Control” shall mean any of the following events:

 

(i)                 an acquisition (other than directly from Parent) of any
voting securities of Parent (the “Voting Securities”) by any “Person” (as the
term person is used for purposes of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), immediately after which
such Person has “Beneficial Ownership” (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of thirty- five percent (35%) or more of the
then outstanding Shares of the combined voting power of Parent’s then
outstanding Voting Securities; provided, however, in determining whether a
Change in Control has occurred, Shares or Voting Securities which are acquired
in a “Non-Control Acquisition” (as hereinafter defined) shall not constitute an
acquisition which would cause a Change in Control. A “Non-Control Acquisition”
shall mean an acquisition by (A) an employee benefit plan (or a trust forming a
party thereof) maintained by (1) Parent or (2) any corporation or other Person
of which all of its voting power or its voting equity securities or equity
interest is owned, directly or indirectly, by Parent prior to such acquisition
(for purposes of this definition, a “Subsidiary”, (B) Parent or its
Subsidiaries, or (C) any Person in connection with a “Non-Control Transaction”
(as hereinafter defined).

 

(ii)               the individuals who, as of the date of this Agreement are
members of the Board (the “Incumbent Board”), cease for any reason to constitute
at least two-thirds of the members of the Board of Directors of Parent;
provided, however, that if the election, or nomination for election by Parent’s
common stockholders, of any new director was approved by a vote of at least
two-thirds of the Incumbent Board, such new director shall, for purposes of this
Agreement, be considered as a member of the Incumbent Board; provided, further,
however, that no individual shall be considered a member of the Incumbent Board
if such individual initially assumed officer as a result of either an actual or
threatened “Election Contest” (as described in Rule 14a-11 promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board (a “Proxy Contest”) including
by reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest; or

 



 

 

 

(iii)             the consummation of:

 

(A)              a merger, consolidation or reorganization involving Parent,
unless such merger, consolidation or reorganization is a “Non-Control
Transaction.” A “Non-Control Transaction” shall mean a merger consolidation or
reorganization of Parent where (1) the stockholders of Parent, immediately
before such merger, consolidation or reorganization, own directly or indirectly
immediately following such merger, consolidation or reorganization, at least
fifty-one percent (51%) of the combined voting power of the outstanding voting
securities of the corporation resulting from such merger or consolidation or
reorganization (the “Surviving Corporation”) in substantially the same
proportion as their ownership of the Voting Securities immediately before such
merger, consolidation or reorganization, (2) the individuals who were members of
the Incumbent Board immediately prior to the execution of the agreement
providing for such merger, consolidation or reorganization constitute at least
two-thirds of the members of the board of directors of the Surviving
Corporation, or a corporation beneficially directly or indirectly owning a
majority of the Voting Securities of the Surviving Corporation, and (3) no
Person other than (i) Parent, (ii) any Subsidiary, or (iii) any employee benefit
plan (or any trust forming a part thereof) that, immediately prior to such
merger, consolidation or reorganization, was maintained by Parent, or any
Subsidiary;

 

(B)               a complete liquidation or dissolution of Parent; or

 

(C)               the sale or disposition of all or substantially all of the
assets of Parent to any Person (other than a transfer to a Subsidiary).

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
(i) solely because any Person (the “Subject Person”) acquired Beneficial
Ownership of more than the permitted amount of the then outstanding Shares or
Voting Securities as a result of the acquisition of Shares or Voting Securities
by Parent which, by reducing the number of Shares or Voting Securities then
outstanding, increases the proportional number of shares Beneficially Owned by
the Subject Persons, provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of Shares or
Voting Securities by Parent, and after such share acquisition by Parent, the
Subject Person becomes the Beneficial Owner of any additional Shares or Voting
Securities which increases the percentage of the then outstanding Shares or
Voting Securities Beneficially Owned by the Subject Person, then a Change in
Control shall occur.

 

Upon a Change in Control, and without regard to whether or not the Employee’s
employment hereunder is terminated in connection therewith, all restrictions on
any outstanding equity-based awards (including, without limitation, restricted
stock and performance stock awards) then held by the Employee shall lapse and
all performance targets and goals applicable to such awards in respect of any
past or future period shall be deemed to have been met by Parent and the
Employee, as applicable, for each period relevant to such award and all such
equity-based awards shall become and be deemed to be fully (100%) vested
immediately prior to such Change in Control, and all stock options and stock
appreciation rights granted to the Employee shall become fully (100%) vested and
shall become immediately exercisable. In the event of any conflict between this
subsection and any agreement between the Employee and Parent relating to any
outstanding award (whether now existing or hereafter entered into), the
provisions of this subsection shall prevail.

 

(g)                Notice of Termination. Any purported termination by Parent or
by the Employee shall be communicated by verbal or written Notice of Termination
to the other (the “Notice of Termination”).

 

(h)                Termination Date, Etc. “Termination Date” shall mean in the
case of the Employee’s death, his date of death, or in all other cases, the date
specified in the Notice of Termination subject to the following:

 



 

 

 

(i)                 if the Employee’s employment is terminated by Parent for
Cause or due to Disability, or by Parent without Cause, the date specified in
the Notice of Termination shall be at least thirty (30) days from the date the
Notice of Termination is given to the Employee, provided that in the case of
Disability the Employee shall not have returned to the full-time performance of
his duties during such period of at least thirty (30) days; and

 

(ii)               if the Employee’s employment is terminated for Good Reason,
the date specified in the Notice of Termination shall not be more than thirty
(30) days from the date the Notice of Termination is given to Parent.

 

6.                   Compensation Upon Termination. Upon termination of the
Employee’s employment during the term of this Agreement (including any
extensions thereof), the Employee shall be entitled to the following benefits:

 

(a)                Cause, Death or Disability; Voluntary Termination By Employee
other than Good Reason. If the Employee’s employment is terminated by Parent for
Cause or Disability or by the Employee (other than for Good Reason), or by
reason of the Employee’s death, Parent shall pay the Employee (or his estate, as
applicable) all amounts earned or accrued hereunder through the Termination Date
but not paid as of the Termination Date, including (i) Base Salary, (ii)
reimbursement for any and all monies advanced or expenses incurred in connection
with the Employee’s employment for reasonable and necessary expenses incurred by
the Employee on behalf of Parent for the period ending on the Termination Date,
(i) unused vacation days as of the termination date, (iv) any bonuses and
incentive compensation which at the time of termination is earned but unpaid
under the terms and provisions of the applicable plan, and (v) any previously
earned compensation which the Employee has deferred until separation from
service (but not any other date) (including any interest earned or credited
thereon) (collectively, “Accrued Compensation”). In addition, in connection with
the termination of the Employee’s employment hereunder by Parent for Disability
or by reason of the Employee’s death, Parent shall pay the Employee (or his
estate, as applicable), on the 60th day (except as otherwise may be required
under Section 24(b) of this Agreement if the Employee is a “specified employee”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) following the date of Disability or death, as the case may
be, an amount (which shall be in lieu of any target bonus or other bonus plan
amount that might otherwise for any reason be or be deemed to be payable
directly or indirectly in connection with the fiscal year in which such
termination occurred, an amount equal to the product of (I) the average of the
cash bonus amounts (if any) paid by Parent to the Employee in relation to the
two fiscal years immediately preceding the year in which such termination
occurs, multiplied by (II) a fraction, the numerator is the number of days in
the year that were elapsed as of the date of the termination of employment and
the denominator is 365; provided that if such thirty (30) day period begins in
one calendar year and ends in another, the Employee and/or his beneficiary shall
not have the right to designate the taxable year of payment. In connection with
the termination of the Employee’s employment hereunder by Parent for Disability
or by reason of the Employee’s death, all restrictions on any outstanding
equity-based awards (including, without limitation, restricted stock and
performance stock awards) then held by the Employee shall lapse and all
performance targets and goals applicable to such awards in respect of any past
or future period shall be deemed to have been met by Parent and the Employee, as
applicable, for each period relevant to such award and all such equity-based
awards shall become and be deemed to be fully (100%) vested immediately prior to
such termination of employment, and all stock options and stock appreciation
rights granted to the Employee shall become fully (100%) vested and shall become
immediately exercisable and Parent shall permit the Employee (or his estate), to
exercise the same at any time during the 90-day period following such
termination. In the event of the Employee’s death, for a period of twelve (12)
months from the date of death, Parent shall pay for COBRA benefits (or the
equivalent) for Employee’s surviving spouse and eligible dependents covered by
Parent’s group health plan at the time of Employee’s death. In the event the
Employee’s employment hereunder is terminated due to Disability, Parent shall
pay COBRA benefits (or the equivalent) for the Employee and Employee’s spouse
and eligible dependents covered by Parent’s group health plan at the time of
Employee’s disability for a period of twelve (12) months from the date of such
termination. The Employee’s entitlement to any other compensation or benefits
shall be determined in accordance with Parent’s employee benefit plans and other
applicable programs and practices then in effect.

 



 

 

 

(b)                Without Cause; For Good Reason. If the Employee’s employment
by Parent is terminated by Parent following the Merger but prior to a Change in
Control (which for purposes of this Section 6(b), a Change in Control shall not
include consummation of the Merger) other than for Cause, death or Disability,
or by the Employee for Good Reason, or Parent has notified the Employee pursuant
to Section 2 that Parent intends to terminate the Agreement (rather than allow
the terms of the Agreement to renew automatically), then the Employee shall be
entitled to the benefits provided below (the “Without Cause Benefits”):

 

(i)                 Parent shall pay the Employee all Accrued Compensation;

 

(ii)               Parent shall pay the Employee, as severance pay and in lieu
of any further salary for periods subsequent to the Termination Date, in a
single payment an amount in cash equal to the sum of (A) two (2) times the
Employee’s Base Salary at the highest rate in effect at any time within the
ninety (90) day period ending on the date the Notice of Termination is given and
(B) the “Payment Amount.” For purposes of this Agreement, the term “Payment
Amount” shall mean an amount which is equal to one hundred percent (100%) of the
Employee’s Base Salary in effect during the year in which the Termination Date
shall occur;

 

(iii)               Parent shall cause all equity and equity awards held by the
Employee to be treated as follows :

 

(A)             All service-based restrictions on outstanding equity-based
awards (including, without limitation, restricted stock, restricted stock unit
and performance stock awards) then held by the Employee shall lapse and, if the
Retention Grant was either not made or the target amount of which was reduced,
the cash value of what the Retention Grant would have been had it been granted
in full shall be determined on the date of termination and such amount (less the
value of the Retention Grant to the extent granted) shall be paid to Employee at
the time of termination;

 

(B)              All performance targets and goals applicable to such equity-
based awards in respect of any past or future period must continue to be
satisfied for each period relevant to such award;

 

(C)              Any equity-based award shall be paid at the time and in the
form specified in the Plan or the relevant plan under which such award is
outstanding; and

 

(D)             All stock options (including performance-based stock options)
and stock appreciation rights granted to the Employee shall become fully (100%)
vested and shall become immediately exercisable and Parent shall permit the
Employee (or his estate), to exercise the same at any time during the 90-day
period following such termination; and

 

(iv)              for a period of twelve (12) months following such termination
(24 months if such termination occurs within the first year of the consummation
of the Merger), Parent shall at its expense continue on behalf of the Employee
and his dependents and beneficiaries the life insurance, disability, medical,
dental and hospitalization benefits which were being provided to the Employee
and other members of senior management of Parent at the time Notice of
Termination was given. Post-termination medical, dental, and hospitalization
coverage will run concurrently with the COBRA coverage period. The benefits
provided in this Section 6(b)(iv) shall be no less favorable to the Employee, in
terms of amounts and deductibles and costs to him, than the coverage provided
the Employee under the plans providing such benefits at the time Notice of
Termination is given. Parent’s obligation hereunder with respect to the
foregoing benefits shall be limited to the extent that the Employee obtains any
such benefits pursuant to a subsequent employer’s benefit plans, in which case
Parent may reduce the coverage of any benefits it is required to provide the
Employee hereunder as long as the aggregate coverage of the combined benefit
plans is no less favorable to the Employee, in terms of amounts and deductibles
and costs to him, than the coverage required to be provided hereunder. This
Subsection (iv) shall not be interpreted so as to limit any benefits to which
the Employee or his dependents may be entitled under any of Parent’s employee
benefit plans, programs or practices following the Employee’s termination of
employment, including, without limitation, retiree medical and life insurance
benefits.

 



 

 

 

(c)                Following a Change in Control. If within one year following
the occurrence of a Change of Control (which for purposes of this Section shall
not include the Merger) the Employee’s employment by Parent is terminated either
by Parent other than for Cause, death or Disability, or by the Employee for Good
Reason, then the Employee shall be entitled to the benefits provided below (the
“CiC Benefits” and together with Without Cause Benefits, the “Severance
Benefits”):

 

(i)                 Parent shall pay the Employee all Accrued Compensation;

 

(ii)               Parent shall pay the Employee as severance pay and in lieu of
any further salary for periods subsequent to the Termination Date, in a single
payment an amount in cash equal to the sum of (A) two (2) times the Employee’s
Base Salary at the highest rate in effect at any time within the ninety (90) day
period ending on the date the Notice of Termination is given or the Employee’s
Base Salary immediately prior to the Change in Control, if greater, and (B) the
Payment Amount; and

 

(iii)             for a period of twenty-four (24) months following such
termination, Parent shall at its expense continue on behalf of the Employee and
his dependents and beneficiaries the life insurance, disability, medical, dental
and hospitalization benefits which were being provided to the Employee at the
time Notice of Termination is given (or, if the Employee is terminated following
a Change in Control, the benefits provided to the Employee at the time of the
Change in Control, if greater). Post-termination medical, dental, and
hospitalization coverage will run concurrently with the COBRA coverage period.
The benefits provided in this subsection 6(c)(iii) shall be no less favorable to
the Employee, in terms of amounts and deductibles and costs to him, than the
coverage provided the Employee under the plans providing such benefits at the
time Notice of Termination is given or at the time of the Change in Control if
more favorable to the Employee. Parent’s obligation hereunder with respect to
the foregoing benefits shall be limited to the extent that the Employee obtains
any such benefits pursuant to a subsequent employer’s benefit plans, in which
case Parent may reduce the coverage of any benefits it is required to provide
the Employee hereunder as long as the aggregate coverage of the combined benefit
plans is no less favorable to the Employee, in terms of amounts and deductibles
and costs to him, than the coverage required to be provided hereunder. This
subsection 6(c)(iii) shall not be interpreted so as to limit any benefits to
which the Employee or his dependents may be entitled under any of Parent’s
employee benefit plans, programs or practices following the Employee’s
termination of employment, including, without limitation, retiree medical and
life insurance benefits.

 



 

 

 

(d)                Time of Payment; Adjustment for Taxes. The amounts provided
for in Sections 6(a), 6(b)(ii), and 6(c)(ii) shall be paid on the 60th day after
the Employee’s Termination Date (except as otherwise may be required under
Section 24(b) of this Agreement if the Employee is a “specified employee” within
the meaning of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”)). In the event the Employee’s severance and other benefits provided
for in Section 5(f) or this Section 6 or otherwise constitute “parachute
payments” within the meaning of Section 280G of the Code and, but for this
subsection, would be subject to the excise tax imposed by Section 4999 of the
Code, then the Employee’s severance and other benefits will be payable either in
full or in such lesser amount as would result, after taking into account the
applicable federal, state and local income taxes and the excise tax imposed by
Section 4999, in the Employee’s receipt on an after-tax basis of the greatest
amount of severance and other benefits. All determinations to be made pursuant
to this Section 6(d), including without limitation whether partial payment or
payment in full will provide the greatest after-tax benefit to the Employee and
the amount of any such partial payment to be made, shall be made by an
independent public accounting firm selected by Parent and reasonably acceptable
to the Employee and such determinations shall be binding on Parent and the
Employee. In connection with such determination, the Parent shall obtain a
valuation of the Employee’s non-compete obligations by a firm knowledgeable in
such matters. If the payments and benefits are required to be reduced, the cash
severance shall be reduced first, followed by a reduction in the accelerated
vesting of any equity awards, and last by the reduction of any other benefits.

 

(e)                No Duty to Mitigate. The Employee shall not be required to
mitigate the amount of any payment, benefit or other Parent obligation provided
for in this Agreement by seeking other employment or otherwise and no such
payment, benefit or other Parent obligation shall be offset or reduced by the
amount of any compensation or benefits provided to the Employee in any
subsequent employment.

 

(f)                 Clawback. Parent shall have no obligation to make any
payment to the Employee pursuant to any provision of this Section 6 if the
Employee shall be in default of his obligations under Section 13 hereof
(Covenant Not To Compete).

 

7.                   Post-Termination Assistance; Non-Disparagement. The
Employee agrees that after his employment with Parent has terminated he will
provide to Parent, upon reasonable notice from Parent, such information and
assistance in the nature of testifying and the preparation therefore as may
reasonably be requested by Parent in connection with any litigation,
administrative or agency proceeding, or other legal proceeding in which it or
any of its affiliates is or may become a party; provided, however, that Parent
agrees to reimburse the Employee for any reasonably, related expenses, including
travel expense, and shall pay the Employee a daily per diem comparable to his
Base Salary under this Agreement at time of termination (determined for this
purpose on a per diem basis by dividing such Base Salary by 230). The Parties
agree that they will not disparage or make false or defamatory comments about
the other party as to all matters. This is a material term of this Agreement.

 

8.                   Unauthorized Disclosure. The Employee shall not make any
Unauthorized Disclosure. For purposes of this Agreement, “Unauthorized
Disclosure” shall mean disclosure by the Employee without the consent of the
Board to any person, other than an employee of Parent or a person to whom
disclosure is reasonably necessary or appropriate in connection with the
performance by the Employee of his duties as an executive of Parent or as may be
legally required, of any confidential information obtained by the Employee while
in the employ of Parent (including, but not limited to, any confidential
information with respect to any of Parent’s customers or methods of
distribution) the disclosure of which he knows or has reason to believe will be
materially injurious to Parent; provided, however, that such term shall not
include the use or disclosure by the Employee, without consent, of any
information known generally to the public (other than as a result of disclosure
by him in violation of this Section 8) or any information not otherwise
considered confidential by a reasonable person engaged in the same business as
that conducted by Parent.

 

9.                   Indemnification. Parent remains subject to its standard
form of indemnification agreement for officers and directors which was entered
into with the Employee to indemnify the Employee against certain liabilities the
Employee may incur as an officer or director of Parent. A copy of that standard
form as in effect on the date of this Agreement is identified on Exhibit A to
this Agreement, and if for any reason Parent and the Employee have not
heretofore executed and delivered such an indemnification agreement, the terms
and provisions of Parent’s standard indemnification agreement are hereby
incorporated herein by reference.

 

10.                  Successors and Assigns.

 

(a)                This Agreement shall be binding upon and shall inure to the
benefit of Parent and its successors and Parent shall require any successor to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that Parent would be required to perform it if no such
succession or assignment had taken place, but this Agreement will not otherwise
be assignable, transferable or delegable by Parent. The term “Parent” as used
herein shall include such successors.

 

(b)                Neither this Agreement nor any right or interest hereunder
shall be assignable or transferable by the Employee, his beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Employee’s
legal personal representatives, beneficiaries, designees, executors,
administrators, heirs, distributes, devisees and legatees.

 

11.               Fees and Expenses. Parent or the Company shall pay all
reasonable legal fees and related expenses incurred by the Employee as they
become due as a result of Parent and the Employee entering into this Agreement.

 

12.                  Assignment of Inventions.

 

(a)                General Assignment. The Employee agrees to assign and hereby
does assign to Parent all right, title and interest in and to any inventions,
designs and copyrights made during employment by Parent which relate directly to
the business of Parent.

 

(b)                Further Assurances. The Employee shall acknowledge and
deliver promptly to Parent without charge to Parent but at its expense such
written instruments and do such other acts, as may be necessary in the opinion
of Parent to obtain, maintain, extend, reissue and enforce United States and/or
foreign letters patent and copyrights relating to the inventions, designs an
copyrights and to vest the entire right and title thereto in Parent or its
nominee. The Employee acknowledges and agrees that any copyright developed or
conceived of by the Employee during the term of the Employee’s employment which
is related to the business of Parent shall be a “work for hire” under the
copyright law of the United States and other applicable jurisdictions.

 

(c)                Excepted Inventions. As a matter of record the Employee has
identified on Exhibit B attached hereto all inventions or improvements relevant
to the subject matter of his engagement by Parent which have been made or
conceived or first reduced to practice by the Employee alone or jointly with
others prior to his engagement by Parent, and the Employee covenants that such
list is complete. If there is no such list on Exhibit B, the Employee represents
that he had made no such inventions and improvements as of the time of signing
this Agreement.

 

13.                  Covenant Not to Compete.

 

(a)                The Employee agrees that during the term of this Agreement
and for two (2) years subsequent to termination of Employee’s employment with
Parent for any reason (the “Non- Compete Term”) the Employee shall not:

 



 

 

 

(i)                 Either directly or indirectly, for himself or on behalf of
or in conjunction with any other person, persons, company, firm, partnership,
corporation, business, group or other entity (each, a “Person”), engage in any
business or activity, whether as an employee, consultant, partner, principal,
agent, representative, stockholder or other individual, corporate, or
representative capacity, or render any services or provide any advice or
substantial assistance to any business, person or entity, if such business,
person or entity, directly or indirectly will in any way compete with Parent (a
“Competing Business”). Without limiting the generality of the foregoing, for
purposes of this Section 13, it is understood that Competing Businesses shall
include any business that is in direct competition with Parent; provided,
however, that notwithstanding the foregoing, the Employee may make passive
investments in up to four percent (4%) of the outstanding publicly traded common
stock of an entity which operates a Competing Business.

 

(ii)               Either directly or indirectly, for himself or on behalf of or
in conjunction with any other Person, solicit any Person who is, or who is, at
the time of termination of the Employee’s employment, or has been within six (6)
months prior to the time of termination of Employee’s employment, an employee of
Parent or any of its subsidiaries for the purpose or with the intent of enticing
such employee away from the employ of Parent or any of its subsidiaries.

 

(iii)             Either directly or indirectly, for himself or on behalf of or
in conjunction with any other Person, solicit any Person who is, or who is, at
the time of termination of the Employee’s employment, or has been within six (6)
months prior to the time of termination of Employee’s employment, a customer or
supplier of Parent or any of its subsidiaries for the purpose or with the intent
of (A) inducing or attempting to induce such Person to cease doing business with
Parent or (B) in any way interfering with the relationship between such Person
and Parent.

 

(b)                Specific Performance; Repayment of Certain Termination
Payment Amounts. The Employee hereby acknowledges that the services to be
rendered to Parent hereunder by the Employee are of a unique, special and
extraordinary character which would be difficult or impossible for Parent to
replace or protect, and by reason thereof, the Employee hereby agrees that in
the event he violates any of the provisions of subsection 13(a) hereof, Parent
shall, in addition to any other rights and remedies available to it, at law or
otherwise, be entitled to an injunction or restraining order to be issued by any
court of competent jurisdiction in any state enjoining and restraining the
Employee from committing any violation of said subsection 13(a).

 

The Employee agrees that, if he breaches subsection 13(a) of this Agreement, he
shall have forfeited all right to receive any amounts payable to him pursuant to
subsection 6(b)(ii) and (iii) or subsection 6(c)(ii) and (iii), as the case may
be, and he shall promptly repay to Parent the entire amount theretofore paid to
him or to his order by reason of any of said subsections.

 

(c)                The covenants in this Section 13 are severable and separate,
and the unenforceability of any specific covenant shall not affect the
provisions of any other covenant. Moreover, in the event any court of competent
jurisdiction shall determine that the scope, time or territorial restrictions
set forth herein are unreasonable, then it is the intention of the parties that
such restrictions be enforced to the fullest extent that such court deems
reasonable, and the Agreement shall thereby be reformed to reflect the same.

 

(d)                All of the covenants in this Section 13 shall be construed as
an agreement independent of any other provision in this Agreement, and the
existence of any claim or cause of action of the Employee against Parent whether
predicated on this Agreement or otherwise shall not constitute a defense to the
enforcement by Parent of such covenants. It is specifically agreed that the
period following the termination of the Employee’s employment with Parent during
which the agreements and covenants of the Employee made in this Section 13 shall
be effective, shall be computed by excluding from such computation any time
during which the Employee is in violation of any provision of this Section 13.

 



 

 

 

(e)                Notwithstanding any of the foregoing, if any applicable law,
judicial ruling or order shall reduce the time period during which the Employee
shall be prohibited from engaging in any competitive activity described in
Section 13 hereof, the period of time for which the Employee shall be prohibited
pursuant to Section 13 hereof shall be the maximum time permitted by law.

 

14.               Notice. For the purposes of this Agreement, notices and all
other communications provided for in the Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by certified mail, return receipt requested,
postage prepaid addressed as follows:

 

(i)If to Parent:

 

WillScot Corporation 4646 E Van Buren St #400

Phoenix, AZ 85008

Attn: General Counsel and Secretary

 

(ii)           If to the Employee: to the address in the payroll records of the
Parent with a copy to Bonnie Klugman, Becker, Glynn, Muffly, Chassin & Hosinski,
299 Park Avenue, NY, NY 10171 (bklugman@beckerglynn.com)

 

 

All notices and communications shall be deemed to have been received on the date
of delivery thereof or on the third business day after the mailing thereof,
except that notice of change of address shall be effective only upon receipt.

 

15.               Non-exclusivity of Rights. Nothing in this Agreement shall
prevent or limit the Employee’s continuing or future participation in any
benefit, bonus, incentive or other plan or program provided by Parent or any of
its subsidiaries and for which the Employee may qualify, nor shall anything
herein limit or reduce such rights as the Employee may have under any other
agreements with Parent or any of its subsidiaries. Amounts which are vested
benefits or which the Employee is otherwise entitled to receive under any plan
or program of Parent or any of its subsidiaries shall be payable in accordance
with such plan or program, except as explicitly modified by this Agreement.

 

16.               Settlement of Claims. Parent’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
Parent may have against the Employee or others.

 

17.               Survival. The agreements and obligations of Parent and the
Employee made in Sections 6, 7, 8, 9, 11, 13, 17, 18, 19 and 24 of this
Agreement shall survive the expiration or termination of this Agreement.

 

18.               Federal Income Tax Withholding. Parent may withhold from any
compensation and other amounts payable under this Agreement all federal, state,
city or other taxes as shall be required pursuant to any law or governmental
regulation or ruling.

 



 

 

 

19.               Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE,
WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF. In the event of
a dispute concerning or arising out of this Agreement, the prevailing party
(meaning the party who received substantially all of the relief sought) in such
action will be reimbursed by the other party for all costs (including, without
limitation, reasonable attorneys’ fees) incurred in connection with any such
action.

 

20.               Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.

 

21.               Miscellaneous. No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by the Employee and Parent. No waiver by either
party hereto at any time of any breach by the other party hereto or compliance
with any condition or provision of this Agreement to be performed by such other
party will be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. Unless otherwise noted,
references to “Sections” are to sections of this Agreement. The captions used in
this Agreement are designed for convenient reference only and are not to be used
for the purpose of interpreting any provision of this Agreement.

 

22.               Entire Agreement. This Agreement (together with the Exhibits
hereto and the Employee’s indemnification agreement with Parent) constitutes the
entire agreement between the Parties and supersedes all prior agreements,
understandings and arrangements, oral or written, between the parties hereto
with respect to the subject matter hereof. If the transactions contemplated in
the Merger Agreement are not consummated (i.e., the Merger does not occur), this
Agreement shall not become effective and shall be void ab initio.

 

23.               Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original and all of which
together will constitute one and the same agreement.

 

24.                Section 409A.

 

(a)                To the extent applicable, it is intended that this Agreement
comply with the provisions of Section 409A of the Code. This Agreement will be
administered and interpreted in a manner consistent with this intent. Parent
agrees to take all reasonable steps to ensure that Employee shall not be subject
to any penalties with respect to any payments received hereunder. In the event
that any guidance is issued by the Internal Revenue Service, or if a judicial
decision is rendered, to the effect that arrangements similar to this Agreement
do not satisfy the requirements of Section 409A, Parent and Employee agree to
take whatever reasonable actions may be necessary at such time in order to
ensure that (i) the payments under this Agreement shall be in compliance with
Section 409A and (ii) the Employee shall not be subject to any penalty under
Section 409A with respect to his receipt of such payments.

 

(b)                Notwithstanding anything contained herein to the contrary,
any payments on account of a termination of employment that are subject to
Section 409A shall not be made until Employee would be considered to have
incurred a “separation from service” from Parent within the meaning of Section
409A. To the extent required in order to avoid accelerated taxation and/or tax
penalties under Section 409A, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Agreement during the
six-month period immediately following Employee’s separation from service shall,
if Employee is a “specified employee” within the meaning of Section 409A at the
time of his separation from service, instead be paid on the first business day
after the date that is six months following Employee’s separation from service
(or Employee’s death, if earlier).

 



 

 

 

(c)                For purposes of this Agreement, each amount to be paid or
benefit to be provided to Employee pursuant to this Agreement shall be construed
as a separate identified payment for purposes of Section 409A.

 

(d)                With respect to expenses eligible for reimbursement under the
terms of the Agreement, (i) the amount of such expenses eligible for
reimbursement in any taxable year shall not affect the expenses eligible for
reimbursement in another taxable year (ii) any reimbursements of such expenses
shall be made no later than the end of the calendar year following the calendar
year in which the related expenses were incurred, except, in each case, to the
extent that the right to reimbursement does not provide for a “deferral of
compensation” within the meaning of Section 409A; provided, however that with
respect to any reimbursements for any taxes to which Employee becomes entitled
under the terms of this Agreement, the payment of such reimbursements shall be
made by Parent no later than the end of the calendar year following the calendar
year in which Employee remits the related taxes; and (iii) the right to
reimbursement is not subject to liquidation or exchange for any other benefit.

 

(e)                Nothing in this Agreement shall be construed as a guarantee
of any particular tax treatment to the Employee. The Employee shall be solely
responsible for the tax consequences with respect to all amounts payable under
this Agreement, and in no event shall Parent have any responsibility or
liability if this Agreement does not meet any applicable requirements of Section
409A.

 

25.               Release and Forfeiture of Severance Benefits. The right of
Employee to receive or to retain Severance Benefits shall be in consideration
for, and subject to, (1) execution of and delivery to Parent of a release of
claims substantially in the form attached as Exhibit C to this Agreement,
amended as necessary to comply with applicable law (the “Release”) and lapse of
the period for revocation, if any, of the Release without the Release having
been revoked no later than 60 days after the Termination Date, and (2)
Employee’s continued compliance with the covenants hereof. In the event that
Employee breaches any of the covenants, Parent shall have the right to (a)
terminate any further provision of Severance Benefits not yet paid or provided,
(b) seek reimbursement from Employee for any and all such Severance Benefits
previously paid or provided to Employee, (c) recover from Employee all shares of
stock of Parent the vesting of which, or the option to purchase, was accelerated
by reason of the Severance Benefits (or the proceeds therefrom, reduced by any
exercise or purchase price paid to acquire such shares), and (d) to immediately
cancel all equity awards the vesting of which was accelerated by reason of the
Severance Benefits. No Severance Benefits shall be paid until the 60th day
following the Termination Date, subject to Section 24(b) hereof.

 

[Signature Page follows; remainder of this page is blank.]

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

WILLSCOT CORPORATION       By: /s/ Bradley Soultz         Date: 3/1/2020        
Name: Bradley Soultz   Title: Chief Executive Officer         EXECUTIVE      
/s/ Kelly Williams   Kelly Williams

 



 

 

 

EXHIBIT A

 

[Form of Indemnification Agreement]

 



 

 

 

EXHIBIT B

 

List of Inventions and Improvements

 



 

 

 

EXHIBIT C

 

[Form of Release]

 

CONFIDENTIAL SEPARATION AND RELEASE AGREEMENT

 

This Confidential Separation and Release Agreement (“Agreement”) is between
Kelly Williams (“Employee”) and WillScot Corporation (the “Company”)
(hereinafter the “parties”), and is entered into as of                       .
This Agreement will not become effective until the expiration of seven (7) days
from Employee’s execution of this Agreement (the “Effective Date”).

 

WHEREAS, Employee has been employed by Company and is a party to that certain
Employment Agreement dated                   , 20 Date (the “Employment
Agreement”).

 

WHEREAS, the Employee’s employment with Company was terminated effective as
of                 , 20        (the “Termination Date”);

 

WHEREAS, Company and Employee desire to avoid disputes and/or litigation
regarding Employee’s termination from employment or any events or circumstances
preceding or coincident with the termination from employment; and

 

WHEREAS, Company and Employee have agreed upon the terms on which Employee is
willing, for sufficient and lawful consideration, to compromise any claims known
and unknown which Employee may have against Company.

 

WHEREAS, the parties desire to settle fully and finally, in the manner set forth
herein, all differences between them which have arisen, or which may arise,
prior to, or at the time of, the execution of this Agreement, including, but in
no way limited to, any and all claims and controversies arising out of the
employment relationship between Employee and Company, and the termination
thereof;

 

NOW, THEREFORE, in consideration of these recitals and the promises and
agreements set forth in this Agreement, Employee’s employment with Company will
terminate upon the following terms:

 

1.                   General Release: Employee for himself or herself and on
behalf of Employee’s attorneys, heirs, assigns, successors, executors, and
administrators IRREVOCABLY AND UNCONDITIONALLY RELEASES, ACQUITS AND FOREVER
DISCHARGES Company and any current or former stockholders, directors, parent,
subsidiary, affiliated, and related corporations, firms, associations,
partnerships, and entities, and their successors and assigns, from any and all
claims and causes of action whatsoever, whether known or unknown or whether
connected with Employee’s employment by Company or not, which may have arisen,
or which may arise, prior to, or at the time of, the execution of this
Agreement, including, but not limited to, any claim or cause of action arising
out of any contract, express or implied, any covenant of good faith and fair
dealing, express or implied, any tort (whether intentional or released in this
agreement), or under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, the
Worker Adjustment and Retraining Notification (WARN) Act, the Older Workers
Benefit Protection Act, or any other municipal, local, state, or federal law,
common or statutory, but excluding any claims with respect to the Company’s
obligations under the Employment Agreement, any claims relating to vested
benefits under any Company employee benefit plan (including without limitation
any such plan subject to the Employee Retirement Income Security Act of 1974, as
amended) and any claims which Employee cannot release as a matter of applicable
law. Furthermore, neither this Agreement nor the Employment Agreement shall
apply to, modify or in any way supersede obligations arising from any of (i) the
terms of directors and officers insurance or (ii) any indemnification agreement
for the benefit of the Employee as a result of the Employee’s position as a
director or officer of the Company or one of its affiliates.

 



 

 

 

2.                   Covenant Not to Sue: Employee also COVENANTS NOT TO SUE, OR
OTHERWISE PARTICIPATE IN ANY ACTION OR CLASS ACTION against Company or any of
the released parties based upon any of the claims released in this Agreement.

 

3.                   Severance Terms: Upon the expiration of seven (7) days from
Employee’s execution of this Agreement and provided that this Agreement has
become effective in accordance with its terms, in consideration for the
promises, covenants, agreements, and releases set forth herein and in the
Employment Agreement, Company agrees to pay Employee the Severance Benefits as
defined in and pursuant to the Employment Agreement (the “Severance Benefits”).

 

4.                   Right to Revoke: Employee may revoke this Agreement by
notice to Company, in writing, received within seven (7) days of the date of its
execution by Employee (the “Revocation Period”). Employee agrees that Employee
will not receive the benefits provided by this Agreement if Employee revokes
this Agreement. Employee also acknowledges and agrees that if Company has not
received from Employee notice of Employee’s revocation of this Agreement prior
to the expiration of the Revocation Period, Employee will have forever waived
Employee’s right to revoke this Agreement, and this Agreement shall thereafter
be enforceable and have full force and effect.

 

5.                   Acknowledgement: Employee acknowledges and agrees that: (A)
except as to any Severance Benefits which remain unpaid as of the date of this
Agreement, no additional consideration, including salary, wages, bonuses or
Equity Awards as described in the Employment Agreement, is to be paid to him by
Company in connection with this Agreement; (B) except as provided by this
Agreement, Employee has no contractual right or claim to the Severance Benefits;
and, (C) payments pursuant to this Agreement shall terminate immediately if
Employee breaches any of the provisions of this Agreement.

 

6.                   Non-Admissions: Employee acknowledges that by entering into
this Agreement, Company does not admit, and does specifically deny, any
violation of any local, state, or federal law.

 

7.                   Confidentiality: Employee agrees that Employee shall not
directly or indirectly disclose the terms, amount or fact of this Agreement to
anyone other than Employee’s immediate family or counsel, bankers or financial
advisors, except as such disclosure may be required for accounting or tax
reporting purposes or as otherwise may be required by law.

 

8.                   Nondisparagement: Each party agrees that it will not make
any statements, written or verbal, or cause or encourage others to make any
statements, written or verbal, that defame, disparage or in any way criticize
the personal or business reputation, practices or conduct of the other
including, in the case of Company, its employees, directors and stockholders.

 

9.                   Acknowledgement of Restrictions; Confidential Information:
Employee acknowledges and agrees that Employee has continuing non-competition,
non-solicitation and non-disclosure obligations under the Employment Agreement.
Employee acknowledges and reaffirms Employee’s obligation to continue abide
fully and completely with all post-employment provisions of the Employment
Agreement and agrees that nothing in this Agreement shall operate to excuse or
otherwise relieve Employee of such obligations.

 

10.                  Severability: If any provision of this Agreement is held to
be illegal, invalid, or unenforceable, such provision shall be fully severable
and/or construed in remaining part to the full extent allowed by law, with the
remaining provisions of this Agreement continuing in full force and effect.

 



 

 

 

11.               Entire Agreement: This Agreement, along with the Employment
Agreement (including any exhibits thereto) and the Proprietary Rights Agreement
which are referred to above, constitute the entire agreement between the
Employee and Company, and supersede all prior and contemporaneous negotiations
and agreements, oral or written. This Agreement cannot be changed or terminated
except pursuant to a written agreement executed by the parties.

 

12.               Governing Law: This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, except where
preempted by federal law.

 

13.               Statement of Understanding: By executing this Agreement,
Employee acknowledges that (a) Employee has had at least twenty-one (21) or
forty-five (45) days, as applicable in accordance with the Age Discrimination in
Employment Act, as amended, (the “ADEA”) to consider the terms of this Agreement
(and any attachment necessary or desirable in accordance with the ADEA) and has
considered its terms for such a period of time or has knowingly and voluntarily
waived Employee’s right to do so by executing this Agreement and returning it to
Company; (b) Employee has been advised by Company to consult with an attorney
regarding the terms of this Agreement; (c) Employee has consulted with, or has
had sufficient opportunity to consult with, an attorney of Employee’s own
choosing regarding the terms of this Agreement; (d) any and all questions
regarding the terms of this Agreement have been asked and answered to Employee’s
complete satisfaction; (e) Employee has read this Agreement and fully
understands its terms and their import; (f) except as provided by this
Agreement, Employee has no contractual right or claim to the benefits and
payments described herein; (g) the consideration provided for herein is good and
valuable; and (h) Employee is entering into this Agreement voluntarily, of
Employee’s own free will, and without any coercion, undue influence, threat, or
intimidation of any kind or type whatsoever.

 

HAVING READ AND UNDERSTOOD THIS AGREEMENT, CONSULTED COUNSEL OR VOLUNTARILY
ELECTED NOT TO CONSULT COUNSEL, AND HAVING HAD SUFFICIENT TIME TO CONSIDER
WHETHER TO ENTER INTO THIS AGREEMENT, THE UNDERSIGNED HEREBY EXECUTE THIS
AGREEMENT ON THE DATES SET FORTH BELOW.

 

EMPLOYEE   WILLSCOT CORPORATION     By:   Kelly Williams   Name: 
                           Date:     Title:       Date:  

 



 

 